                         Case 2:19-cv-00233-WBS-KJN Document 59 Filed 10/27/20 Page 1 of 5


                     1   Gregory R. Aker (SBN 104171)
                         E-mail: gaker@bwslaw.com
                     2   Gregory B. Thomas (SBN 239870)
                         E-mail: gthomas@bwslaw.com
                     3   Michael A. Slater (SBN 318899)
                         E-mail: mslater@bwslaw.com
                     4   BURKE, WILLIAMS & SORENSEN, LLP
                         1901 Harrison Street, Suite 900
                     5   Oakland, CA 94612-3501
                         Tel: 510.273.8780 Fax: 510.839.9104
                     6
                         Attorneys for Defendants COUNTY OF SAN
                     7   JOAQUIN, STEVEN BAXTER, MATTHEW
                         FELBER, CHUE VANG, JASON ROHDENBURG
                     8   and BARBARA GOEMAN (collectively “SAN
                         JOAQUIN COUNTY DEFENDANTS”)
                     9
                                                                UNITED STATES DISTRICT COURT
                 10
                                                            EASTERN DISTRICT OF CALIFORNIA
                 11

                 12 CINDY M. ALEJANDRE; and DAVID                            Case No. 2:19-cv-00233-WBS-KJN
                    GONZALEZ II as Co-Successors-in-Interest
                 13 to Decedent David Gonzalez III,                          STIPULATION RESETTING
                                                                             SETTLEMENT CONFERENCE AND
                 14                                                          EXTENDING EXPERT DISCLOSURE
                                                  Plaintiffs,                AND REBUTTAL DEADLINES; ORDER
                 15
                         v.                                                  ___________________________________
                 16

                 17      COUNTY OF SAN JOAQUIN, a
                         municipal corporation; STEVEN                       Complaint Filed: February 7, 2019
                 18      BAXTER, individually and in his capacity
                         as a Sheriff’s deputy for the COUNTY OF             Trial Date:        July 7, 2021
                 19      SAN JOAQUIN Sheriff’s Department;
                         MATTHEW FELBER, individually and in
                 20      his capacity as a Sheriff’s deputy for the
                         COUNTY OF SAN JOAQUIN Sheriff’s
                 21      Department; CHUE VANG, individually
                         and in his capacity as a Sheriff’s deputy for
                 22      the COUNTY OF SAN JOAQUIN
                         Sheriff’s Department; JASON
                 23      ROHDENBURG, individually and in his
                         capacity as a Sheriff’s deputy for the
                 24      COUNTY OF SAN JOAQUIN Sheriff’s
                         Department; BARBARA GOEMAN and
                 25      DOES 1-25, inclusive, individually and in
                         their official capacity as Sheriff’s Deputies
                 26      for the COUNTY OF SAN JOAQUIN
                         Sheriff’s Department,
                 27
                                                  Defendants.
                 28
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                              STIPULATION RE SETTLEMENT
  ATTORNEYS AT LAW
                         OAK #4833-0667-3103 v1                             -1-
                                                                                           CONFERENCE, EXPERT DISCLOSURES
      OAKLAND
                         Case 2:19-cv-00233-WBS-KJN Document 59 Filed 10/27/20 Page 2 of 5


                     1            WHEREAS, under the Court’s Pretrial Scheduling Order entered on December 30, 2019,

                     2   the Court set an expert disclosure deadline of September 18, 2020, rebuttal expert disclosures by

                     3   October 16, 2020, a discovery cutoff of November 20, 2020, a pretrial motion cutoff of

                     4   December 21, 2020, and a trial date of May 4, 2021; and

                     5            WHEREAS, by Stipulation and Order filed on September 3, 2020, the parties agreed to

                     6   allow The Honorable Kendall J. Newman to act as a settlement judge in this case and to waive

                     7   disqualification of Judge Newman by virtue of his presiding over the Settlement Conference; and

                     8            WHEREAS, by its Order issued on September 3, 2020, the Court set a settlement

                     9   conference for December 14, 2020, before Judge Newman; and

                 10               WHEREAS, on October 7, 2020, the Court entered its Memorandum and Order re Motion

                 11      for Leave to File a Fourth Amended Complaint, in which the Court modified its December 30

                 12      scheduling order by (a) continuing the fact discovery cutoff by sixty days, to January 19, 2021,

                 13      (b) continuing the pretrial motion cutoff to February 19, 2021, (c) scheduling a Final Pretrial

                 14      Conference for May 10, 2021, and (d) continuing the trial date to July 7, 2021; and

                 15               WHEREAS, the Court left in place the existing expert witness disclosure deadline of

                 16      November 20, 2020; and

                 17               WHEREAS, the parties believe the disclosure of expert witnesses should occur after the

                 18      fact discovery cutoff, so that each side’s experts may have full access to all information,

                 19      deposition testimony, and documents obtained through discovery, upon which they will rely in

                 20      reaching their opinions and preparing their reports; and

                 21               WHEREAS, the parties believe a settlement conference would not be productive until

                 22      after discovery is completed and experts disclosed;

                 23               The parties hereby stipulate as follows:

                 24               1.       The deadline for disclosure of plaintiffs’ and defendants’ expert witnesses may be

                 25      continued from November 20, 2020, to February 12, 2021, with rebuttal expert disclosures by

                 26      February 26, 2021, and close of expert discovery on March 19, 2021;

                 27               2.       The settlement conference presently schedule for December 14, 2020, may be

                 28      continued to April 14, 2021.
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                            STIPULATION RE SETTLEMENT
  ATTORNEYS AT LAW
                         OAK #4833-0667-3103 v1                              -2-
                                                                                         CONFERENCE, EXPERT DISCLOSURES
      OAKLAND
                         Case 2:19-cv-00233-WBS-KJN Document 59 Filed 10/27/20 Page 3 of 5


                     1            3.       The trial date and all other pretrial deadlines shall remain in place.

                     2            IT IS SO STIPULATED
                     3

                     4 Dated: October 23, 2020                                BURKE, WILLIAMS & SORENSEN, LLP
                     5

                     6                                                         By: /s/ Gregory R. Aker
                                                                                   Gregory R. Aker
                     7
                                                                              Attorneys for Defendants COUNTY OF SAN
                     8                                                        JOAQUIN, STEVEN BAXTER, MATTHEW
                                                                              FELBER, CHUE VANG, JASON
                     9                                                        ROHDENBURG and BARBARA GOEMAN
                 10
                         Dated: October 23, 2020                               LAW OFFICES OF JOHN L. BURRIS
                 11

                 12
                                                                               By: /s/ DeWitt M. Lacy
                 13                                                                Dewitt M. Lacy
                 14
                                                                              Attorneys for Plaintiffs
                 15                                                           CINDY M. ALEJANDRE and
                                                                              DAVID GONZALEZ II
                 16

                 17               Under Eastern District of California Civil Local Rule 131(e) (Fed. R. Civ. P. 7), I attest that
                 18      I obtained concurrence in the filing of this document from all of the above signatories.
                 19
                         Dated: October 23, 2020                               BURKE, WILLIAMS & SORENSEN, LLP
                 20

                 21                                                            By:   /s/ Gregory R. Aker
                                                                                     Gregory R. Aker
                 22
                                                                              Attorneys for Defendants COUNTY OF SAN
                 23                                                           JOAQUIN, STEVEN BAXTER, MATTHEW
                                                                              FELBER, CHUE VANG, JASON
                 24                                                           ROHDENBURG and BARBARA GOEMAN
                 25

                 26

                 27

                 28
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                              STIPULATION RE SETTLEMENT
  ATTORNEYS AT LAW
                         OAK #4833-0667-3103 v1                             -3-
                                                                                           CONFERENCE, EXPERT DISCLOSURES
      OAKLAND
                         Case 2:19-cv-00233-WBS-KJN Document 59 Filed 10/27/20 Page 4 of 5


                     1

                     2                                                    ORDER

                     3            The Court has considered the parties’ Stipulation Resetting Settlement Conference and

                     4   Extending Expert Disclosure and Discovery Deadlines. The Court hereby orders as follows:

                     5            1.       The deadline for disclosure of expert witnesses is continued from November 20,

                     6   2020, to February 12, 2021, with rebuttal reports to be served by February 26, 2021, and expert

                     7   discovery to close on March 19, 2021.

                     8            2.       The existing Settlement Conference date of December 14, 2020, is continued to

                     9   April 14, 2021, in Courtroom 25 of the Robert T. Matsui United States Courthouse, 501 I Street,

                 10      Sacramento, before Hon. Kendall J. Newman. The parties are instructed to have a principal with

                 11      full settlement authority present for the settlement conference or to be fully authorized to settle

                 12      the matter on any terms. The individual with full settlement authority to settle must also have

                 13      unfettered discretion and authority to change the settlement position of the party, if appropriate.

                 14      The purpose behind requiring attendance of a person with full settlement authority is that the

                 15      parties view of the case may be altered during the face to face conference. An authorization to

                 16      settle for a limited dollar amount or sum certain can be found not to comply with the requirement

                 17      of full authority to settle. The parties are directed to exchange non-confidential settlement

                 18      conference statements seven days prior to the settlement conference. These statements shall be

                 19      simultaneously delivered to the Court using the following email address:

                 20      kjnorders@caed.uscourts.gov. These statements should not be filed on the case docket. However,

                 21      each party shall e-file a one-page document entitled “Notice of Submission of Confidential

                 22      Settlement Conference Statement.” If the settlement judge is not the trial judge, the Confidential

                 23      Settlement Conference Statement shall not be disclosed to the trial judge. If a party desires to

                 24      share additional confidential information with the Court, they may do so pursuant to the

                 25      provisions of Local Rule 270(d) and (e). Parties shall file their waivers of disqualification no later

                 26      than seven days prior to the date of the settlement conference.

                 27               3.       The trial date and all other pretrial deadlines shall remain in place.

                 28
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                              STIPULATION RE SETTLEMENT
  ATTORNEYS AT LAW
                         OAK #4833-0667-3103 v1                             -4-
                                                                                           CONFERENCE, EXPERT DISCLOSURES
      OAKLAND
                         Case 2:19-cv-00233-WBS-KJN Document 59 Filed 10/27/20 Page 5 of 5


                     1            IT IS SO ORDERED.

                     2   Dated: October 27, 2020

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                           STIPULATION RE SETTLEMENT
  ATTORNEYS AT LAW
                         OAK #4833-0667-3103 v1              -5-
                                                                        CONFERENCE, EXPERT DISCLOSURES
      OAKLAND
